Case 1:17-cv-01000-MN Document 99 Filed 05/24/19 Page 1 of 16 PageID #: 2409



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


CRANE MERCHANDISING
SYSTEMS, INC.,

       Plaintiff,

vs.                                                            C.A. No. 17-1000-MN

NEWZOOM, LLC, BEST BUY STORES,
L.P., BENEFIT COSMETICS LLC, and
MACY’S, INC.

       Defendants.


      CRANE MERCHANDISING SYSTEMS, INC.’S NOTICE OF RULE 30(b)(6)
                  DEPOSITION OF NEWZOOM, LLC

       PLEASE TAKE NOTICE that pursuant to Rule 30(b)(6) of the Federal Rules of Civil

Procedure, Plaintiff Crane Merchandising Systems, Inc. (“Crane”) will take the deposition upon

oral examination of a designated representative or representatives of Defendant NewZoom, LLC

(“NewZoom” or “Defendant”) before a Notary Public or other officer authorized by law to

administer oaths at a date, location, and time as the parties shall agree. The deposition will be

recorded by audiovisual and stenographic means and will continue from day to day until

completed.

       PLEASE TAKE FURTHER NOTICE that the matters upon which the representative or

representatives will be deposed include those set forth in the attached Schedule A. NewZoom has

a duty to designate one or more officers, directors, managing agents or other persons to testify

concerning information known or reasonably available to it regarding the matters listed in the

attached Schedule A. NewZoom is requested to provide Crane with written notice, at least seven

(7) days in advance of the deposition, of: (a) the name and employment position of each designee
Case 1:17-cv-01000-MN Document 99 Filed 05/24/19 Page 2 of 16 PageID #: 2410



who has consented to testify on NewZoom’s behalf in response to this Notice; and (b) with

respect to each designee, the matter(s) set forth in Schedule A on which the designee will testify.

       You are invited to attend and cross-examine the witness(es).

Dated: May 24, 2019                            Respectfully submitted,

                                               YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                               /s/ Samantha G. Wilson
                                               Adam W. Poff (No. 3990)
                                               Samantha G. Wilson (No. 5816)
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               (302) 571-6600
                                               apoff@ycst.com
                                               swilson@ycst.com

                                               Attorneys for Plaintiff/Counterclaim Defendant
                                               Crane Merchandising Systems, Inc.

OF COUNSEL:

Jamil N. Alibhai (admitted pro hac vice)
William A. Munck
Jennifer D. Jasper
Sarah J. Lopano
Chad J. Ray (admitted pro hac vice)
Chase A. Cobern (admitted pro hac vice)
MUNCK WILSON MANDALA, LLP
600 Banner Place Tower
12770 Coit Road
Dallas, TX 75251
(972) 628-3600
Case 1:17-cv-01000-MN Document 99 Filed 05/24/19 Page 3 of 16 PageID #: 2411



                                         SCHEDULE A

                                         DEFINITIONS

       The Definitions set forth below apply to each of the topics specified below.

       1.      “Defendant,” “NewZoom,” “you,” or “your” means Defendant NewZoom, LLC,

its subsidiaries foreign or domestic, affiliates, divisions, successors, all predecessors and

acquired entities, including all assets or companies that have been acquired by Defendant, or

with respect to which Defendant has succeeded to rights or obligations and any other related

entity of Defendant, and all of Defendant’s present or former officers, directors, partners,

associates, employees, staff members, agents, representatives, (including counsel for Defendant)

and other persons acting on behalf of, or who are subject to the direction of Defendant.

       2.      “Retail Defendants” means Best Buy Stores, L.P., Benefit Cosmetics LLC, and

Macy’s, Inc.

       3.      “Plaintiff” or “Crane” means Plaintiff Crane Merchandising Systems, Inc.

       4.      “’180 Patent” refers to United States Patent No. 6,328,180 CI.

       5.      “’068 Patent” refers to United States Patent No. 8,484,068 B2.

       6.      “’370 Patent” refers to United States Patent No. 6,758,370 B2.

       7.      “Crane Patents” means the ’180 Patent and the ’068 Patent.

       8.      “NewZoom Patent” means the ’370 Patent.

       9.      “Related Patent” or “Related Patents” means all U.S. patents, non-U.S. patents

and patent applications, including, without limitation, any U.S. patent, non-U.S. patent,

continuation, continuation-in-part, divisional, reexamination, reissue, or counterpart patent or

patent application that shares all or substantially all of its specification with the NewZoom Patent

or claims priority to the NewZoom Patent or from which the NewZoom Patent claims priority.
Case 1:17-cv-01000-MN Document 99 Filed 05/24/19 Page 4 of 16 PageID #: 2412



        10.     “Accused NewZoom Products” means all products identified in Crane’s

Disclosure of Crane Patents and Accused Products.

        11.     “Accused Crane Products” means all products identified in NewZoom’s

Disclosure of Crane Patents and Accused Products.

        12.     “Sale,” “sales,” and “sold” mean providing or otherwise making available,

including, without limitation, through consignment, lease, rental, or joint venture, a product or

service, whether the product or service is individually sold or part of a larger product or service

offering.

        13.     The term “person” or “persons” includes natural persons, groups of natural

persons acting in a collegial capacity (e.g., a committee or council), corporations, partnerships,

associations, joint ventures, and any other incorporated or unincorporated business,

governmental, public, social, or legal entity. A reference to any person or entity shall include,

when applicable, its past and present parent and subsidiary companies, partners, general partners,

limited partners, joint venturers, controlled persons, controlling persons, shareholders, officers,

directors, employees, servants, agents, representatives, principals, privies, or other persons acting

on its behalf or subject to its control.

        14.     “relating,” “relate,” “concern,” or “concerning” means referring to, containing,

embodying, commenting upon, identifying, incorporating, summarizing, mentioning, having any

relationship to, pertaining to, evidencing, constituting evidence, or is otherwise pertinent to any

aspect of the subject matter of the request.

        15.     “Document” or “documents” is defined to be synonymous in meaning and equal

in scope with the broadest usage of this term in the Federal Rules of Civil Procedure, and

specifically includes electronically stored information including e-mails, writings, drawings,
Case 1:17-cv-01000-MN Document 99 Filed 05/24/19 Page 5 of 16 PageID #: 2413



graphs, charts, photographs, sound recordings, images, computerized databases, and other data or

data compilations stored in any medium from which information can be obtained. The term

“document” includes, without limitation, any written, recorded, graphic, or printed matter, in

whatever form, whether printed and/or produced by hand or any other process and specifically

includes (1) all originals, copies, or drafts, and (2) all originals, copies, or drafts on which appear

any marks, notations, notes, or writings placed thereon after the document was first created,

printed, typed, or recorded, however produced or reproduced.

       16.     “Communication” or “communications” includes any transfer or exchange

between two or more persons of any information, whether by written, electronic, computer, or

oral means, including, but not limited to, conversations, meetings, telephone calls,

correspondence, e-mails, internet communications, faxes, telegrams, telexes, text messages,

voicemails, cables, and/or memoranda.

       17.     The term “things” refers to any physical specimen or tangible item in the

possession, custody, or control of you.

       18.     The term “this lawsuit” refers to the above-captioned lawsuit, as may be

amended and/or supplemented, including all claims, counterclaims, defenses, and affirmative

defenses filed in that cause.
Case 1:17-cv-01000-MN Document 99 Filed 05/24/19 Page 6 of 16 PageID #: 2414



                                              TOPICS

       1.      The factual bases underlying Defendant’s contentions concerning the alleged

invalidity and/or unenforceability of the Crane Patents.

       2.      The factual bases underlying Defendant’s contention that the Accused NewZoom

Products do not infringe the Crane Patents.

       3.      The identity of each model, version, or upgrade of each of the Accused NewZoom

Products.

       4.      The structure, function, and operation of each Accused NewZoom Product.

       5.      The structure, function, and operation of the source code and/or software related

to each Accused NewZoom Product.

       6.      The identity, location, custodian, and creation of documents concerning the

design, development, and programming/coding of each Accused NewZoom Product, including,

but not limited to, source code and/or software, product specifications, block diagrams, system

diagrams, high level architecture documents, functional diagrams, and flow charts.

       7.      The identity of any third party involved in the design, development, and

programming/coding of the Accused NewZoom Products and the nature and extent of any third

party’s involvement.

       8.      The identity, location, and custodian of all software and/or source code authored

or otherwise provided by third parties for use in the Accused NewZoom Products.

       9.      The conception, design, creation, and/or testing of the Accused NewZoom

Products, including software and/or source code related to the Accused NewZoom Products.

       10.     The development, modification, manufacturing, and/or engineering of the

Accused NewZoom Products, including software and/or source code related to the Accused

NewZoom Products.
Case 1:17-cv-01000-MN Document 99 Filed 05/24/19 Page 7 of 16 PageID #: 2415



       11.     Communications between Defendant and any third party concerning the Crane

Patents, Crane, or the current lawsuit, including with regard to source code and/or software or

technical documentation and any related design-around efforts.

       12.     Sales forecasts, sales projections, or market analyses concerning any Accused

NewZoom Product.

       13.     Defendant’s first sale, offer for sale, or use of each Accused NewZoom Product.

       14.     For each of the Accused NewZoom Products, any analysis, review, or

comparative assessment of the market for the Accused NewZoom Products including what

feature(s) create or drive customer demand for the Accused NewZoom Products.

       15.     The advantages of the Accused NewZoom Products over older models or systems

used or sold by Defendant.

       16.     The key features (and commercial appeal) of the Accused NewZoom Products

and advantages over prior technologies.

       17.     Defendant’s current manufacturing facilities that are used to produce infringing

products, including current and historical capacity and capacity utilization levels.

       18.     Defendant’s patent or technology licensing policies and/or practices.

       19.     All intellectual property assigned to Defendant relating to the Accused NewZoom

Products, including the identity of the inventors and/or assignors, the date(s) of assignment.

       20.     The ownership, assignment, and/or acquisition of the NewZoom Patent.

       21.     Defendant’s company structure, ownership, control, and financial condition

during all periods of alleged infringement.

       22.     Defendant’s prior experience with claims of patent infringement as a plaintiff,

defendant, licensor, or licensee.
Case 1:17-cv-01000-MN Document 99 Filed 05/24/19 Page 8 of 16 PageID #: 2416



       23.      Any alleged non-infringing alternative designs.

       24.      All technology licenses or agreements entered into in the last ten years to which

Defendant is a party, relating to the design and/or development of the Accused NewZoom

Products, including the identity of the parties, the subject matter of the license or agreement, the

products covered by the license or agreement, the technology covered by the license or

agreement, and the terms of the license or agreement.

       25.      Information on the circumstances surrounding the negotiations of any license

agreements (e.g., pursuant to litigation).

       26.      The identity of persons who, on Defendant’s behalf, were involved in and/or

responsible for licensing relating to Accused NewZoom Products for any product/application.

       27.      For each product sold or offered for sale in the United States in connection with

or enabled by the sale or operation of the Accused NewZoom Products, for each year from date

of first sale to the present, (a) the number of units of each such product sold, (b) the revenues for

each product sold, (c) the cost of goods sold for each product sold, (d) all other expenses for each

product sold, and (e) the profit margin (as a percentage of net revenues) before taxes for each

product sold.

       28.      Defendant’s gross revenue annually since July 1, 2011 relating to the Accused

NewZoom Products.

       29.      Defendant’s costs annually since July 1, 2011 relating to the Accused NewZoom

Products.

       30.      The commercial success and current popularity of the Accused NewZoom

Products.
Case 1:17-cv-01000-MN Document 99 Filed 05/24/19 Page 9 of 16 PageID #: 2417



       31.     For each of the Accused NewZoom Products made, offered for sale, or sold in the

United States, for each year from date of first sale to the present, (a) whether the sales of

Accused NewZoom Products has led to convoyed sales, including any product or service whose

sale is driven, in whole or in part, by the sale of an Accused NewZoom Product, and if so (b) the

identity of the convoyed products and the dollar amount and profitability of such convoyed sales.

       32.     The promotion, advertisement, offering for sale or lease, and marketing of the

Accused NewZoom Products.

       33.     Any presentations or articles that Defendant authored concerning the Accused

NewZoom Products.

       34.     For all ZoomShops, including the ZoomShop R1, (i) the identity of each

NewZoom customer in the United States; (ii) each such customer’s name and location; (iii) the

total annual sales to each such customer; and (iv) the terms of each contract or agreement under

which NewZoom provides the ZoomShop to each such customer.

       35.     All financial or business projections and forecasts (e.g., sales, costs and market

share projections or forecasts) regarding the Accused NewZoom Products, including products

using one or more Accused NewZoom Products and the identity, location, custodian, and

foundation of all documents related thereto.

       36.     For each of the Accused NewZoom Products, information on other products or

services that are offered along with the Accused NewZoom Products.

       37.     The training, education, instruction, technical support, or informing of customers

or prospective customers on the features, use, or operation of the Accused NewZoom Products,

including, without limitation, the materials used or generated and persons and/or groups or

organizations responsible for such activities.
Case 1:17-cv-01000-MN Document 99 Filed 05/24/19 Page 10 of 16 PageID #: 2418



       38.     The existence and terms of any indemnification agreements or request for

indemnification concerning the Accused NewZoom Products or this lawsuit.

       39.     For each of the Accused NewZoom Products, the identity of the products and

companies that compete with them, the market which they are part of, and the market share of

the competitors in the market; and the foundation, interpretation, and use of documents that

discuss, refer to, or evince any of the foregoing.

       40.     The date and circumstances under which Defendant first became aware of the

existence of the Crane Patents.

       41.     Any opinion of counsel (whether oral or written) with respect to the Crane

Patents, and the foundation of documents that discuss, refer to, or evidence the same.

       42.     Defendant’s knowledge of the Crane Patents and any efforts to analyze or assess

possible infringement or non-infringement by the Accused NewZoom Products, including any

efforts to design around any claims or claim elements of the Crane Patents, or other possible

defenses to infringement.

       43.     The conception, reduction to practice, design, development, evaluation,

formulation, manufacturing, testing, engineering, research, and/or modification of the claimed

invention disclosed in the NewZoom Patent, including identification of all prototypes or products

that you contend embody any claims of the NewZoom Patent.

       44.     Inventorship of the NewZoom Patent or Related Patents, including the specific

contribution of each inventor to the claims of the NewZoom Patent or Related Patents.

       45.     The preparation for and prosecution of the patent applications leading to the

issuance of the NewZoom Patent or any of the Related Patents.
Case 1:17-cv-01000-MN Document 99 Filed 05/24/19 Page 11 of 16 PageID #: 2419



          46.   Defendant’s negotiations and communications with third parties related to the

NewZoom Patent.

          47.   Any prior art search and the results from any search conducted by Defendant

related to the NewZoom Patent.

          48.   All settlement or license agreements related to the technology covered by the

NewZoom Patent, including the circumstances under which such agreements were entered.

          49.   Offers to sell or license the NewZoom Patent.

          50.   Defendant’s first awareness of the Accused Crane Products, or of any of Crane’s

products, which form the basis for the allegations of infringement of the NewZoom Patent.

          51.   All testing, investigations, measurements, or analyses of the Accused Crane

Products, or of any products made or sold by Crane or Crane’s competitors, to determine

whether any of them infringe the NewZoom Patent.

          52.   Each instance in which Defendant, or any person acting for or on behalf of

Defendant, examined, inspected, analyzed, tested, disassembled, and/or reverse engineered any

feature, component, design, and/or operational characteristic of any of the Accused Crane

Products, or of any products made or sold by Crane or Crane’s competitors, and for each such

instance, the identity of persons involved, when it occurred, and where it occurred.

          53.   Defendant’s purchases of any products from Crane.

          54.   Any efforts Defendant took before filing this lawsuit to analyze or investigate (i)

whether the Accused Crane Products, or any of Crane’s products, infringe (or do not infringe)

any claim of the NewZoom Patent and (ii) the validity and/or enforceability the NewZoom

Patent.
Case 1:17-cv-01000-MN Document 99 Filed 05/24/19 Page 12 of 16 PageID #: 2420



          55.   Any valuation of the NewZoom Patent or Related Patents, including, but not

limited to, the pricing of the NewZoom Patent or Related Patents for any patent ownership

transfer or potential patent ownership transfer.

          56.   Any products that you allege implement the alleged inventions of the NewZoom

Patent or any Related Patents.

          57.   Any use, demonstration, offer for sale, sale, or importation of any product or

prototype that implemented or was planned to implement the alleged inventions of the

NewZoom Patent or any Related Patents, including, but not limited to, any uses, demonstrations,

offers for sale, or sales before the filing date of the NewZoom Patent.

          58.   Revenue and profit from the sales of any product that implemented or was

planned to implement the alleged inventions of the NewZoom Patent or any Related Patents,

including, but not limited to, any offers for sale or sales before the filing date of the NewZoom

Patent.

          59.   Marketing and sales information from the sales of any product that implemented

or was planned to implement the alleged inventions of the NewZoom Patent or any Related

Patents, including, but not limited to, any offers for sale or sales before the filing date of the

NewZoom Patent.

          60.   Any analysis or evaluation of the advantages or disadvantages of the alleged

inventions of the NewZoom Patent and Related Patents, including, but not limited to, any

decision to implement or not to implement the alleged inventions.

          61.   Any awards, praises, comments, complaints, criticisms, or feedback from any

entity or individual related to the subject matter of the NewZoom Patent or Related Patents.
Case 1:17-cv-01000-MN Document 99 Filed 05/24/19 Page 13 of 16 PageID #: 2421



       62.     The first disclosure of the subject matter of the NewZoom Patent or Related

Patents to any individual or entity.

       63.     Patent marking of Defendant’s products, or the products of any third party having

a license to the NewZoom Patent or Related Patents, or using or practicing the alleged invention

covered by the subject matter of the NewZoom Patent or Related Patents.

       64.     All recovery to which Defendant claims it is entitled as a result of the allegations

in its Counterclaims, including in particular the basis for the amount of any damages, royalty or

other monetary or non-monetary recovery Defendant seeks, the base to which a royalty rate

should apply, the method by and theory under which Defendant reaches the calculation of any

such recovery, and a detailed identification of the supporting factors claimed to support such

recovery.

       65.     All current and former ownership interests in the NewZoom Patent or Related

Patents, and all agreements and negotiations related to those ownership interests and/or changes

in ownership interest.

       66.     The management of Defendant’s patent portfolio, including. but not limited to, the

acquisition of patents and patent applications, divestment of patents, patent prosecution,

maintenance fees, and licensing.

       67.     Any legal dispute or proceeding concerning the NewZoom Patent or Related

Patents, including any court actions, arbitrations, or mediations.

       68.     Any indicia of non-obviousness of the alleged inventions disclosed in the

NewZoom Patent or Related Patents, including commercial success, long-felt but unresolved

need, copying, skepticism by experts, praise by others, teaching away by others, recognition of a

problem, and unsuccessful attempts by others to solve the relevant problem.
Case 1:17-cv-01000-MN Document 99 Filed 05/24/19 Page 14 of 16 PageID #: 2422



         69.    Business plans, licensing plans, strategy plans, or other similar documents related

to the NewZoom Patent.

         70.    Any financial interest by any third party in the outcome of this litigation or any

revenue derived by Defendant from the NewZoom Patent.

         71.    All agreements between Defendant and any third party regarding participation or

assistance in this litigation or in Defendant’s efforts to license the NewZoom Patent.

         72.    The background and qualifications of the person or persons who will testify on

Defendant’s behalf regarding the preceding matters.

         73.    The identity, location, custodian, and foundation of all documents relating to each

of topics 1 through 72, and the identity of each person or persons most knowledgeable

concerning each of topics 1 through 72.




01:24534485.1
         Case 1:17-cv-01000-MN Document 99 Filed 05/24/19 Page 15 of 16 PageID #: 2423



                                         CERTIFICATE OF SERVICE

                I, Samantha G. Wilson, hereby certify that on May 24, 2019, I caused to be electronically

         filed a true and correct copy of the foregoing document with the Clerk of the Court using

         CM/ECF, which will send notification that such filing is available for viewing and downloading

         to the following counsel of record:


                                           Denise Seastone Kraft, Esq.
                                               Brian A. Biggs, Esq.
                                               Erin E. Larson, Esq.
                                              DLA Piper LLP (US)
                                       1201 North Market Street, Suite 2100
                                             Wilmington, DE 19801
                                           Denise.kraft@dlapiper.com
                                            Brian.biggs@dlapiper.com
                                            Erin.larson@dlapiper.com

                                                       -and-

                                            Andrew P. Valentine, Esq.
                                                Blake Jackson, Esq.
                                          Krista Celentano Grewal, Esq.
                                             Timothy W. Lohse, Esq.
                                               DLA Piper LLP (US)
                                             2000 University Avenue
                                            East Palo Alto, CA 94303
                                         andrew.valentine@dlapiper.com
                                           blake.jackson@dlapiper.com
                                           krista.grewal@dlapiper.com
                                          Timothy.Lohse@dlapiper.com


                               Attorneys for NewZoom, LLC, Best Buy Stores, L.P.,
                                    Benefit Cosmetics LLC, and Macy’s, Inc.




23384816.1
         Case 1:17-cv-01000-MN Document 99 Filed 05/24/19 Page 16 of 16 PageID #: 2424



                I further certify that on May 24, 2019, I caused a copy of the foregoing document to be

         served by e-mail on all counsel of record.


                                                          YOUNG CONAWAY STARGATT &
                                                          TAYLOR, LLP

                                                          /s/ Samantha G. Wilson
                                                          Adam W. Poff (No. 3990)
                                                          Samantha G. Wilson (No. 5816)
                                                          Rodney Square
                                                          1000 North King Street
                                                          Wilmington, Delaware 19801
                                                          (302) 571-6600
                                                          apoff@ycst.com
                                                          swilson@ycst.com

         Dated: May 24, 2019                              Attorneys for Plaintiff Crane Merchandising
                                                          Systems, Inc.




23384816.1
